                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 3/18/2020

 JOHN P. DASH III,

                                    Plaintiff,

                        -against-                               20-CV-1955 (MKV)

                                                              ORDER OF SERVICE
 NEWREZ LLC DBA SHELLPOINT
 MORTGAGE SERVICING,

                                    Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff, who is proceeding pro se, paid the filing fees to commence this action.

       The Clerk of Court is directed to issue a summons as to Defendant NewRez LLC d/b/a

Shellpoint Mortgage Servicing. Plaintiff is directed to serve the summons and complaint on each

Defendant within 90 days of the issuance of the summons. If within those 90 days, Plaintiff has

not either served Defendant or requested an extension of time to do so, the Court may dismiss the

claims against Defendants under Rules 4 and 41 of the Federal Rules of Civil Procedure for

failure to prosecute.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

SO ORDERED.

 Dated:      3/18/2020
           New York, New York

                                                          MARY KAY VYSKOCIL
                                                          United States District Judge
